DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-8 of U.S. Patent No.10,076,820 B2 in view of Valentini (EP 2145733 A1). 
Regarding Claim 1, Patent ‘820, Claim 1 includes a system comprising of a back-up pad; wherein the back-up pad comprises a plurality of air flow paths disposed in a pattern.
Patent ‘820 Claim 1 does not include a coated abrasive; wherein the coated abrasive comprises a controlled non-uniform distribution pattern of apertures, and wherein the back-up pad comprises a plurality of air flow paths disposed in a pattern adapted to correspond with the apertures of the coated abrasive.
However, Valentini discloses an abrasive system comprising: a coated abrasive (see Paragraph’s 0006 and 0016); and a back-up pad (1), wherein the coated abrasive 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Claim 1 of Patent ‘820 to further include a coated abrasive; wherein the coated abrasive comprises a controlled non-uniform distribution pattern of apertures, and wherein the back-up pad comprises a plurality of air flow paths disposed in a pattern adapted to correspond with the apertures of the coated abrasive, as taught by Valentini, for purpose of providing Claim 1 of Patent ‘820 with the necessary structural features required to provide a complete abrasive system capable of inhibiting the collection of abraded dust on the abrasive coating. 
Regarding Claim 2, Patent ‘820 Claim 1, as modified by Valentini, discloses the system of Claim 1, as previously discussed above. Dependent Claim 6 of the ‘820 Patent, as modified by Valentini, includes wherein the controlled non-uniform distribution pattern is a phyllotactic pattern.
Regarding Claim 3, Patent ‘820 Claim 1, as modified by Valentini, discloses the system of Claim 2, as previously discussed above. Dependent Claim 7 of the ‘820 Patent, as modified by Valentini, includes wherein the controlled non-uniform distribution pattern is the Vogel equation.
Regarding Claim 4
Regarding Claim 5, Patent ‘820 Claim 4, as modified by Valentini, discloses the system of Claim 1, as previously discussed above, wherein the airflow paths comprise of a spiral pattern.
Regarding Claim 6, Patent ‘820 Claim 4, as modified by Valentini, discloses the system of Claim 1, as previously discussed above, wherein the airflow paths comprise of a radiating spiral paths.
Regarding Claim 7, Patent ‘820 Claim 1, as modified by Valentini, discloses the system of Claim 2, as previously discussed above. Dependent Claim 3 of the ‘820 Patent, as modified by Valentini, includes wherein the pattern of air flow paths further comprises an annular airflow path that intersects the radiating spiral paths. 
Regarding Claims 8 and 9, Patent ‘820 Claim 1, as modified by Valentini, discloses the system of Claim 1, as previously discussed above. Dependent Claim 8 of the ‘820 Patent, as modified by Valentini, includes wherein a pattern of air flow paths, wherein the pattern of air flow paths is generated from x and y co-ordinates of a controlled non-uniform distribution pattern, and wherein: n is any integer: (x') = (cos  - sin ) (x) and  (y') = (sin  cos) (y).
Claims 1-6 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-8 of U.S. Patent No. 9,656,366 B2 in view of Valentini (EP 2145733 A1). 
Regarding Claim 1, Patent ‘366, Claim 1, includes an abrasive system comprising: a coated abrasive; wherein the coated abrasive comprises a controlled non-uniform distribution pattern of apertures, and wherein the back-up pad comprises a 
Patent ‘366 Claim 1 does not include a back-up pad; and wherein the back-up pad comprises a plurality of air flow paths disposed in a pattern adapted to correspond with the apertures of the coated abrasive.
However, Valentini discloses an abrasive system comprising: a coated abrasive (see Paragraph’s 0006 and 0016); and a back-up pad (1), wherein the coated abrasive comprises a controlled non-uniform distribution pattern of apertures (101), and wherein the back-up pad (1) comprises a plurality of air flow paths (4) disposed in a pattern adapted to correspond with the apertures (101) of the coated abrasive. See Fig. 2.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Claim 1 of Patent ‘366 to further include a back-up pad; and wherein the back-up pad comprises a plurality of air flow paths disposed in a pattern adapted to correspond with the apertures of the coated abrasive, as taught by Valentini, for purpose of providing Claim 1 of Patent ‘366 with the necessary structural features required to provide an complete abrasive system capable of inhibiting the collection of abraded dust on the abrasive coating. 
Regarding Claim 2, Patent ‘366 Claim 1, as modified by Valentini, discloses the system of Claim 1, as previously discussed above, wherein the controlled non-uniform distribution pattern is a phyllotactic pattern.
Regarding Claim 3, Patent ‘366 Claim 1, as modified by Valentini, discloses the system of Claim 2, as previously discussed above. Dependent Claim 6 of the ‘366 
Regarding Claims 4-5, Patent ‘366 Claim 1, as modified by Valentini, discloses the system of Claim 1, as previously discussed above, wherein the airflow paths comprise of phyllotactic patterns.
Regarding Claim 6, Patent ‘366 Claim 1, as modified by Valentini, discloses the system of Claim 1, as previously discussed above, wherein the airflow paths comprise of a radiating spiral paths (See Valentini, Fig. 2).
Regarding Claim 8, Patent ‘366 Claim 1, as modified by Valentini, discloses the system of Claim 1, as previously discussed above wherein the pattern of air flow paths (4) is generated from x and y co-ordinates of the aperture pattern (101). See Valentini, Fig. 2 and Paragraphs 0020-0023 and 0028.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-8 of U.S. Patent No. 9,656,366 B2 in view of Valentini, in further view of Nishimura (CN 1990183 A).
Regarding Claim 7, Patent ‘366, as modified by Valentini, discloses the system of Claim 6, as previously discussed above.
Patent ‘366, Claim 1, as modified, may not expliclity disclose wherein the pattern further comprises an annular airflow path that intersects the radiating arcurate airflow paths, radiating spiral airflow paths, or combinations thereof.
However, Nishimura (Fig. 3) teaches a polishing system comprising of annular airflow path that intersects the radiating arcurate airflow paths, radiating spiral airflow paths, or combinations thereof. See Nishimura, Fig. 3.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the spiral pattern of flow path pattern of Patent ‘366, Claim 1, as modified, to further comprise of an annular airflow path that intersects the radiating arcurate airflow paths, radiating spiral airflow paths, or combinations thereof, as taught by Nishimura, as a simple substitution of parts, or change in shape, for the purpose of improving the abrasive systems ability to inhibit the collection of abraded dust on the abrasive coating. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1, 4-5, and 6-8 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Valentini (EP 2145733 A1).
Regarding Claim 1, Valentini discloses an abrasive system comprising: a coated abrasive (see Paragraph’s 0006 and 0016); and a back-up pad (1), wherein the coated abrasive comprises a controlled non-uniform distribution pattern of apertures (101), and wherein the back-up pad (1) comprises a plurality of air flow paths (4) disposed in a pattern adapted to correspond with the apertures (101) of the coated abrasive. See Fig. 2.
Regarding Claim 4, Valentini discloses the system of Claim 1, as previously discussed above, wherein the pattern of air flow paths (4) comprises regular polygons, arcs, spirals, phyllotactic patterns, or combinations thereof. See Valentini, Fig. 2.
Regarding Claim 5, Valentini discloses the system of Claim 4, as previously discussed above, wherein the pattern of air flow paths is a spiral pattern or a phyllotactic pattern. See Valentini, Fig. 2.
Regarding Claim 6, Valentini discloses the system of Claim 4, as previously discussed above, wherein the pattern of air flow paths comprises radiating arcurate airflow paths, radiating spiral airflow paths, or combinations thereof. See Valentini, Fig. 2.
Regarding Claim 8, Valentini discloses the system of Claim 1, as previously discussed above, wherein the pattern of air flow paths (4) is generated from x and y co-ordinates of the aperture pattern (101). See Valentini, Fig. 2 and Paragraphs 0020- 0023 and 0028.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Valentini in view of Studiner (WO 2008109211 A1).
Regarding Claim 2
Valentini may not expliclity disclose wherein the controlled non-uniform distribution pattern of apertures (101) is a phyllotactic pattern. “Phyllotactic pattern” for the purposes of examination is being construed to be a pattern comprising of overlapping spirals in opposite directions. Valentiini does explicitly disclose the possibility of providing a different number of channels and holes as required for performance of the pad. See Valentini, Paragraph 0029. 
However, Studiner (Fig, 4a) teaches an abrasive system comprising of a controlled non-uniform distribution pattern of apertures (45) is a phyllotactic pattern. See Studiner, Fig. 4a.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the spiral pattern of apertures of Valentini to be in a phyllotactic pattern, as taught by Studiner, as a simple substitution of parts, or change in shape, for the purpose of improving the abrasive systems ability to inhibit the collection of abraded dust on the abrasive coating. 
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Valentini in view of Studiner, in further view of NPL reference Algorithmic Bontany (https://web.archive.org/web/20111103170453/http://algorithmicbotany.org/papers/abop/abop-ch4.pdf)
Regarding Claim 3, Valentini, as modified, discloses the system of Claim 2, as previously discussed above.
Valentini, as modified, may not explicitly disclose the controlled non-uniform distribution pattern of apertures is the Vogel equation.
However, Algorithmic Botany teaches a non-uniformed phyllotactic patterns on a disk that is determined based upon the Vogel equation.  See Algorithmic Botany, Fig. 4.1 and Fig. 4.2.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the spiral pattern of apertures of Valentini to be in a phyllotactic pattern based upon the Vogel equation, as taught by Algorithmic Botany, as a simple substitution of parts, or change in shape, for the purpose of improving the abrasive systems ability to inhibit the collection of abraded dust on the abrasive coating. 
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Valentini in view of Nishimura (CN 1990183 A).
Regarding Claim 7, Valentini discloses the system of Claim 6, as previously discussed above.
Valentini may not expliclity disclose wherein the pattern further comprises an annular airflow path that intersects the radiating arcurate airflow paths, radiating spiral airflow paths, or combinations thereof.
However, Nishimura (Fig. 3) teaches a polishing system comprising of annular airflow path that intersects the radiating arcurate airflow paths, radiating spiral airflow paths, or combinations thereof. See Nishimura, Fig. 3.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the spiral pattern of flow path pattern of Valentini to further comprise of an annular airflow path that intersects the radiating arcurate airflow paths, radiating spiral airflow paths, or combinations thereof, as taught . 
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record, Valentini, Studiner, Nishimura, and NPL reference Algorithmic Bontany  does not disclose, nor would it have been obvious to modify the disclosure of Valentini to further comprise of wherein of the x and y co-ordinates of the aperture pattern are transposed and rotated according to equation (II), below, to determine x' and y' co-ordinates of the pattern of air flow paths, wherein  is equal to  /n in radians and n is any integer: (x') = (cos  - sin ) (x) and  (y') = (sin  cos) (y) in combination with the other recited limitation of Claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723